DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 recites the limitation "the set of external data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (CN 108052547 A).

Claims 1, 8 and 15,
Yuan teaches a method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: receiving a question at a question-answering (QA) system ([pgs. 2-3] a question sentence and knowledge graph structure analysis of natural language asking-answering method and system; receiving natural language question); 
identifying a plurality of passages relevant to the received question ([pgs. 2-3] constructing the natural language sentence of the query graph; query graph consists of plurality of nodes based on the traversing process of the input natural language question); 
generating a question knowledge graph corresponding to the received question and a plurality of passage knowledge graphs, wherein each of the passage knowledge graphs corresponds to one of the identified passages ([pgs. 2-3] for each node in the query graph, constructing in the preset knowledge map matching with each node in the query graph node candidate; each node is concentrated to the node candidate as the centre in the preset knowledge map for traversing, obtaining each node to the node candidate set as the center covers all answer of the subgraph; for structuring path of path semantic vector in the preset knowledge graph, attribute construction while aiming at the query attribute in the semantic vector); 
comparing each of the passage knowledge graphs to the question knowledge graph, wherein the comparing results in a set of one or more knowledge graph candidate answers (kgCAs); and computing, by the QA system, a set of one or more candidate answers (CAs), wherein at least one of the CAs is based upon one of the kgCAs ([pgs. 2-3] similarity calculated by the edges in the query graph matching in the knowledge map with the path with the said semantic vector according to the semantic vector attribute between the paths, filtering the graph does not satisfy the predetermined similarity to obtain the candidate answer; the similarity of edges in the query graph is matched in the knowledge map and the edge of path obtaining the integral similarity of each candidate answer, determining the relatively high overall similarity of first k answers).

Claims 2, 9 and 16,
Yuan further teaches the method of claim 1 further comprising: locating a missing entity in the question knowledge graph, wherein the missing entity includes a first set of one or more relationships that are between the missing entity and one or more question entities also found in the question knowledge graph; identifying a passage entity that corresponds to the missing entity, wherein the identifying further comprises: matching the first set of relationships to a second set of relationships that are between the identified passage entity and one or more other passage entities to the relationships between; and adding the identified passage entity to the set of kgCAs ([pg. 3] setting entity set according to the named entity; setting the traversal process relation extracting set, wherein the traversing process relation extracting the relationship property in the set weights; judging whether the entity set has not been accessed element, if there is not accessed by the element, in the un-accessed element is the root node in the parse tree traversal search; during the traversing process, judging the attribute of the edge in the parse tree showing a relationship exists in the traversing process relation extracting set of relation attribute, if there are a plurality of relationship attributes, relationship attribute with the highest weight is selected the associated side, judging whether the highest weight of the relationship attribute associated of the connected edge node represents the relationship, or indicates that the entity, if a relation, then inserted into one side of the corresponding node in the query graph, if the represented entity; representing the relationship between the edge connects with the node in the parse tree represents the entity is inserted into the query graph, and judging the entity of the insertion is present in the entity set, if not, inserting the insertion of entities in the entity set).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 108052547 A) and further in view of Sehgal et al. (US 2019/0370413 A1).

Claims 7 and 14,
Yuan teaches all the limitations in claim 1. The difference between the prior art and the claimed invention is that Yuan does not explicitly teach wherein one of the set of external data is retrieved from an online encyclopedia.
Sehgal teaches wherein one of the set of external data is retrieved from an online encyclopedia ([0061] retrieving from online dictionaries).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Yuan with teachings of Sehgal by modifying knowledge graph based question and answering method and system as taught by Yuan to include retrieving from an online encyclopedia as taught by Sehgal for the benefit of providing at least one candidate answer to the question from one or more online resources (Sehgal [Abstract]).

Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (CN 109033374 B) teaches knowledge map retrieval method based on Bayesian classifier of the invention, firstly, establishing the corresponding relation between inquiring question sentence and query structure by naming entity, then, the inquiring question sentence of the entity label into semantic label, the query sentence with semantic label as training data, training to obtain the semantic identification model, at the same time, constructing the corresponding relation between the semantic tag and the query structure graph, then training the Bayesian classification model. semantic identification model can input the user input natural language query sentence into semantic label, then calculating the query sentence mapping to the corresponding probability of each query structure graph through Bayesian classification model, selecting the maximum probability value of the query structure graph as a query mode graph, performing knowledge graph search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656